DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 15 February 2022. The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment. Therefore, claims 1-20 remain pending in the application.  Of these, claims 1, 12 and 18 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,734,604 A (“AKAMATSU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, AKAMATSU discloses a device, comprising: 
a memory array (e.g., including 21’s in Fig. 16) that operates with an applied core voltage (e.g., VCP or VCN in Fig. 16); 
a power gating circuit having only one power gating switch with a single transistor (e.g., only one single transistor QP5 or QN5 in Fig. 16) coupled in series between a core supply voltage (e.g., VDD or VSS in Fig. 16) and the memory array (including 21’s), wherein the single transistor receives the core supply voltage (VDD or VSS) and provides the applied core voltage (VCP or VCN) to the memory array (including 21’s), and wherein the single transistor has a single gate (e.g., for ACTP or ACTN in Fig. 16); and 
a biasing stage (e.g., with reference to Fig. 9 or 13, as applied to ACTP and VCP or to ACTN and VCN in Fig. 16) that selectively activates the single transistor with the single gate (QP5 or QN5) based on sensing a changing voltage level of the applied core voltage (e.g., with reference to 35 in Fig. 9 or 13, as applied to VCP or VCN in Fig. 16, thus sensing/ detecting a changing VCP or VCN level), 
(QP5 or QN5 in Fig. 16) is selectively activated via the single gate with a feedback signal (e.g., ACTP or ACTN in Fig. 16) provided by the biasing stage (with reference to ACT in Fig. 9 or 13, as applied to ACTP or ACTN in Fig. 16). 

Regarding claim 2, AKAMATSU discloses the device of claim 1, wherein the device only uses the applied core voltage (VCP or VCN in Fig. 16) as a single operating voltage for one or more of the memory array, the only one power gating switch and the biasing stage (e.g., as a single positive or negative operating voltage for 21’s in Fig. 16), and wherein the only one power gating switch passes the applied core voltage to the memory array when activated (i.e., VDD or VSS is passed as VCP or VCN when QP5 or QN5 is activated in Fig. 16). 

Regarding claim 3, AKAMATSU discloses the device of claim 1, wherein the device comprises an intrinsic capacitance (e.g., inherent in Fig. 16) for loop stability of the device (e.g., as a part of the feedback loop of Fig. 9 or 13, as applied to Fig. 16). 

Regarding claim 4, AKAMATSU discloses the device of claim 1, wherein the biasing stage (with reference to Fig. 9 or 13, as applied to Fig. 16) uses leakage current drawn from a settled voltage level of the core supply voltage (e.g., associated with leakage current in Fig. 9 or 13 drawn from a settled/ stable level of VDD or VSS) as a reference current to bias itself (to self-establish a reference voltage associated with Fig. 9 or 13, as applied to detecting/ sensing VCP or VCN in Fig. 16) and thereby generate regulation of the applied core voltage (i.e., regulation of VCP or VCN in Fig. 16, via the feedback loop associated with Fig. 9 or 13). 

Regarding claim 5, AKAMATSU discloses the device of claim 1, wherein the biasing stage (with reference to Fig. 9 or 13, as applied to Fig. 16) activates the only one power gating switch (QP5 or QN5) by providing the feedback signal (ACTP or ACTN in Fig. 16, with reference to ACT in Fig. 9 or 13) as a voltage biasing signal to the single gate of the single transistor (e.g., to bias the single gate of QP5 or QN5 in Fig. 16). 

Regarding claim 6, AKAMATSU discloses the device of claim 5, wherein: 
a biasing voltage level of the voltage biasing signal is selectively increased and applied to the single gate of the single transistor based on sensing an increase in the changing voltage level of the applied core voltage, and the biasing voltage level of the voltage biasing signal is selectively decreased and applied to the single gate of the single transistor based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., with reference to the operation of the comparator 42 in Fig. 10 which senses/ detects an increasing and decreasing changes in the VCN level with respect to Vref2, and correspondingly changes the DET level and the ACT level in Fig. 9 or 13, as applied to ACTP and VCP or to ACTN and VCN in Fig. 16).

Regarding claim 7, AKAMATSU discloses the device of claim 1, wherein the core supply voltage refers to a positive supply voltage (e.g., VDD in Fig. 16), and wherein the only one power gating switch comprises a header device (e.g., QP5) that is coupled between the positive supply voltage (VDD) and the memory array (including 21’s). 

Regarding claim 8, AKAMATSU discloses the device of claim 7, wherein the header device comprises only one p-type power gating transistor with only the single gate (e.g., QP5 in Fig. 16) that is selectively activated with the feedback signal (ACTP in Fig. 16) provided by the biasing stage (with reference to ACT in Fig. 9 or 13, as applied to ACTP in Fig. 16). 

Regarding claim 9, AKAMATSU discloses the device of claim 8, wherein the biasing stage comprises a number of p-type transistors (e.g., including QP24 and QP25 in Fig. 10, as applied to ACTP and VCP in Fig. 16) that are arranged and coupled together to receive the positive supply voltage (VDD in Figs. 10 and 16) from the p-type power gating transistor (QP5 in Fig. 16) and to selectively apply the feedback signal to a gate of the p-type power gating transistor (ACTP in Fig. 16) based on sensing the changing voltage level of the positive supply voltage (e.g., with reference to 35 in Fig. 9 or 13, as applied to VCP in Fig. 16, thus sensing/ detecting the changing VCP level, associated with VDD; this is understood in light of Fig. 2A of the present application). 

Regarding claim 10, AKAMATSU discloses the device of claim 1, wherein the core supply voltage refers to a negative supply voltage (e.g., VSS in Fig. 16), and wherein the only one power gating switch comprises a footer device (e.g., QN5) that is coupled between the negative supply voltage (VSS) and the memory array (including 21’s). 

Regarding claim 11, AKAMATSU discloses the device of claim 10, wherein the footer device comprises only one n-type power gating transistor with only the single gate (e.g., QN5 in Fig. 16) that is selectively activated with the feedback signal (ACTN in Fig. 16) provided by the biasing stage (with reference to ACT in Fig. 9 or 13, as applied to ACTN in Fig. 16). 

Regarding independent claim 12, AKAMATSU discloses a system, comprising: 
a memory array (e.g., including 21’s in Fig. 16) coupled between a first voltage (e.g., VDD) and a second voltage (e.g., VSS); 
a header device having a single power gating switch with only one transistor (e.g., only one single transistor QP5 in Fig. 16) coupled in series between the first voltage (VDD) and the memory array (including 21’s), wherein the only one transistor (QP5) power gates the first voltage (VDD) to the memory array (e.g., as VCP in Fig. 16), and wherein the only one transistor has a single gate (e.g., for ACTP in Fig. 16); 
a footer device (e.g., QN5 in Fig. 16) that power gates the second voltage (VSS) to the memory array (e.g., as VCN in Fig. 16); 
a central biasing header stage (e.g., with reference to Fig. 9 or 13, as applied to ACTP and VCP in Fig. 16) that selectively activates the header device (QP5 in Fig. 16) with a negative voltage biasing signal (e.g., associated with ACTP in Fig. 16, to activate the PMOS transistor QP5 with a negative voltage with respect to VDD”) applied to the single gate of the single transistor (QP5) based on sensing a changing voltage level of the first voltage (with reference to 35 in Fig. 9 or 13, as applied to ACTP and VCP, thus sensing/ detecting the VCP level, associated with VDD; this is understood in light of VDDC/ VDDCE in Fig. 2C of the present application); and 
a central biasing footer stage (e.g., with reference to Fig. 9 or 13, as applied to ACTN and VCN in Fig. 16) that selectively activates the footer device (QN5 in Fig. 16) based on sensing a changing voltage level of the second voltage (with reference to 35 in Fig. 9 or 13, as applied to ACTN and VCN, thus sensing/ detecting the VCN level, associated with VSS; this is understood in light of sensing VSSC/ VSSE in Fig. 2C of the present application).

Regarding claim 13, AKAMATSU discloses the system of claim 12, wherein the first voltage comprises a core supply voltage (e.g., VDD in Fig. 16), and wherein the second voltage comprises a negative supply voltage (e.g., VSS in Fig. 16, a negative supply voltage with respect to VDD). 

Regarding claim 14, AKAMATSU discloses the system of claim 13, wherein the header device passes the core supply voltage to the memory array when activated (i.e., VDD is passed as VCP when QP5 is activated in Fig. 16), and wherein the footer device passes the negative supply voltage to the memory array when activated (i.e., VSS is passed as VCN when QN5 is activated in Fig. 16). 

Regarding claim 15, AKAMATSU discloses the system of claim 12, wherein: 
the only one single transistor of the header device comprises only one p-type header transistor having the single gate (QP5 in Fig. 16), 
the central biasing header stage selectively activates the header device by applying the negative voltage biasing signal to only the single gate of the only one p-type header transistor (i.e., the PMOS transistor QP5 in Fig. 16 is activated by applying ACTP as a negative voltage with respect to VDD), 
the footer device comprises an n-type footer transistor (e.g., QN5 in Fig. 16), and 
the central biasing footer stage selectively activates the footer device by applying a positive voltage biasing signal to a gate of the n-type footer transistor (i.e., the NMOS transistor QN5 in Fig. 16 is activated by applying ACTN a positive voltage with respect to VSS). 

Regarding claim 16, AKAMATSU discloses the system of claim 15, wherein: 
a voltage level of the negative voltage biasing signal is selectively increased and applied to the single gate of the only one p-type header transistor based on sensing an increase in the changing voltage level of the first voltage, and the voltage level of the negative voltage biasing signal is selectively decreased and applied to the single gate of the only one p-type header transistor based on sensing a decrease in the changing voltage level of the first voltage (e.g., with reference to the operation of the comparator 42 in Fig. 10 which senses/ detects an increasing and decreasing changes in the VCN level with respect to Vref2, and correspondingly changes the DET level and the ACT level in Fig. 9 or 13, as applied to ACTP and VCP in Fig. 16).

Regarding claim 17, AKAMATSU discloses the system of claim 15, wherein: 
a voltage level of the positive voltage biasing signal is selectively increased and applied to the gate of the n-type footer transistor based on sensing an increase in the changing voltage level of the second voltage, and the voltage level of the positive voltage biasing signal is selectively decreased and applied to the gate of the n-type footer transistor based on sensing a decrease in the changing voltage level of the second voltage (e.g., with reference to the operation of the comparator 42 in Fig. 10 which senses/ detects an increasing and decreasing changes in the VCN level with respect to Vref2, and correspondingly changes the DET level and the ACT level in Fig. 9 or 13, as applied to ACTN and VCN in Fig. 16).

Regarding independent claim 18, AKAMATSU discloses a method, comprising: 
providing a core supply voltage (e.g., VDD or VSS in Fig. 16) to only one power gating transistor (e.g., only one transistor QP5 or QN5 in Fig. 16, for the positive or negative operating voltage; also, Fig. 2 and with reference to column 12, lines 22-24, thus including only one of QP5 and QN5) for operating a memory array (e.g., including 21’s in Fig. 16; also, Fig. 2), wherein the only one power gating transistor (QP5 or QN5) is coupled in series between the core supply voltage (VDD or VSS) and the memory array (including 21’s); 
providing an applied core voltage (e.g., VCP or VCN in Fig. 16; also, Fig. 2) to the memory array (including 21’s) by activating the only one power gating transistor (QP5 or QN5); 
power gating the core supply voltage (VDD or VSS in Fig. 16; also, Fig. 2) so as to provide the applied core voltage (VCP or VCN) to the memory array (including 21’s) with the only one power gating transistor (QP5 or QN5), wherein the only one power gating transistor has only one gate (e.g., for ACTP or ACTN in Fig. 16; also, Fig. 2); and 
selectively activating the only one power gating transistor (QP5 or QN5 in Fig. 16; also, Fig. 2) with a feedback signal (e.g., ACTP or ACTN in Fig. 16, with reference to ACT in Fig. 9 or 13; also, ACT in Fig. 2) applied to the only one gate of the only one power gating transistor (QP5 or QN5) based on sensing a changing voltage level of the applied core voltage (e.g., with reference to 35 in Fig. 9 or 13, as applied to VCP or VCN in Fig. 16, thus sensing/ detecting a changing VCP or VCN level).

Regarding claim 19, AKAMATSU discloses the method of claim 18, wherein: 
the only one power gating transistor passes the applied core voltage to the memory array when activated (i.e., VDD or VSS is passed as VCP or VCN when QP5 or QN5 is activated in Fig. 16; also, Fig. 2), 
the only one power gating transistor comprises a power gating switch (QP5 or QN5 in Fig. 16; also, Fig. 2), and 
a biasing stage (e.g., with reference to Fig. 9 or 13, as applied to ACTP and VCP or to ACTN and VCN in Fig. 16; also, Fig. 2) is used to selectively activate the power gating switch by providing the feedback signal (ACTP or ACTN in Fig. 16, with reference to ACT in Fig. 9 or 13; also, ACT in Fig. 2) as a voltage biasing signal to the only one gate of the only one power gating transistor (e.g., to bias the only gate of QP5 or QN5 in Fig. 16; also, Fig. 2). 

Regarding claim 20, AKAMATSU discloses the method of claim 19, wherein: a biasing voltage level of the voltage biasing signal is selectively increased and applied to the only one gate of the only one pass only one power gating transistor based on sensing an increase in the changing voltage level of the applied core voltage, and the biasing voltage level of the voltage biasing signal is selectively decreased and applied to the only one gate of the only one pass only one power gating transistor based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., with reference to the operation of the comparator 42 in Fig. 10 which senses/ detects an increasing and decreasing changes in the VCN level with respect to Vref2, and correspondingly changes the DET level and the ACT level in Fig. 9 or 13, as applied to ACTP and VCP or to ACTN and VCN in Fig. 16; also, Fig. 2).


Response to Arguments
Applicant’s arguments in Remarks, filed 15 February 2022, have been considered but are moot because the above new ground of rejection, necessitated by the applicant’s amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870. The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/          
Primary Patent Examiner, Art Unit 2824